Title: From Thomas Jefferson to David Ross, 29 August 1791
From: Jefferson, Thomas
To: Ross, David



Sir
Philadelphia Aug. 29. 1791.

The time of my departure for Virginia being now fixed on the 2d. or 3d of the ensuing month, I am able to say I shall arrive about the 13th. at Monticello where I shall be happy to find a letter from you which may enable us to have our difference of opinion decided. My stay in Virginia will not be of more than three or four weeks, and it will not be in my power to leave my own house. I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

